 



Exhibit 10.24
REVOLVING CREDIT NOTE

     
$166,666.67
  April 12, 2006

     FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California
corporation (Borrower”) hereby promises to pay to the order of ___(“Lender”) the
principal sum of ONE HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY-SIX DOLLARS
and SIXTY-SEVEN CENTS ($166,666.67) or such lesser amount as may from time to
time be outstanding as the Loan pursuant to that certain Revolving Line of
Credit Agreement, of even date, between Borrower and Lender (the “Credit
Agreement”), together with interest on the unpaid balance of the Loan at the
rate or rates hereinafter set forth. This Revolving Credit Note is the Note
described in the Credit Agreement. All capitalized terms not otherwise defined
in this Note shall have the meanings defined in the Credit Agreement.
     1. Terms of Payment.
          (a) Interest Rate. Interest shall accrue and be payable at the rate of
10% per annum on the outstanding principal balance of the Loan. Interest shall
accrue from the date of each disbursement of principal pursuant to a Draw.
Accrued interest shall be paid with principal. Interest will be charged on that
part of outstanding principal of the Loan which has not been paid and shall be
calculated on the basis of a 360-day year and a 30-day month.
          (b) Payments of Principal. The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.
          (c) Mandatory Prepayment of Principal. In the event that Borrower
receives Earmarked Funds, Borrower shall use the Earmarked Funds to prepay
principal, plus accrued interest, within two business days after such Earmarked
Funds are received by Borrower, and the amount of principal so prepaid shall
reduce the Maximum Loan Amount.
          (d) Optional Prepayment of Principal. Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.
          (e) Default Interest Rate. In the event that any payment of principal
or interest is not paid within five (5) days from on the date on which the same
is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate

1



--------------------------------------------------------------------------------



 



permitted under applicable law (the “Default Rate”). From and after the Maturity
Date or upon acceleration of the Note, the entire unpaid principal balance of
the Loan with all unpaid interest accrued thereon, and any and all other fees
and charges then due at such maturity, shall bear interest at the Default Rate.
          (f) Date of Payment. If the date on which a payment of principal or
interest on the Loan is due is a day other than a Business Day, then payment of
such principal or interest need not be made on such date but may be made on the
next succeeding Business Day.
          (g) Application of Payments. All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lender, next to
accrued interest, and then to principal, or in such other order or proportion as
Lender, in its sole discretion, may determine.
          (h) Currency. All payments shall be made in United States Dollars.
     2. Events of Default. The following shall constitute Events of Default:
(a) the default of Borrower in the payment of any interest or principal due
under this Note or the Credit Agreement or any other Note arising under the
Credit Agreement; (b) the failure of Borrower to perform or observe any other
term or provision of this Note, or any other Note arising under the Credit
Agreement, or any term, provision, covenant, or agreement in the Credit
Agreement or any other Loan Document; (c) any act, omission, or other event that
constitutes an “Event of Default” under the Credit Agreement; (d) any
representation or warranty of Borrower contained in the Credit Agreement or in
any other Loan Document, or in any certificate delivered by Borrower pursuant to
the Credit Agreement or any other Loan Document, is false or misleading in any
material respect when made or given; (e) Borrower becoming the subject of any
order for relief in a proceeding under any Debtor Relief Law (as defined below);
(f) Borrower making an assignment for the benefit of creditors; (g) Borrower
applying for or consenting to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, or similar officer for it or
for all or any part of its property or assets; (h) the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, or similar
officer for Borrower, or for all or any part of the property or assets of
Borrower, without the application or consent Borrower, if such appointment
continues undischarged or unstayed for sixty (60) calendar days; (i) Borrower
instituting or consenting to any proceeding under any Debtor Relief Law with
respect to Borrower or all or any part of its property or assets, or the
institution of any similar case or proceeding without the consent of Borrower,
if such case or proceeding continues undismissed or unstayed for sixty
(60) calendar days; (j) the dissolution or liquidation of Borrower, or the
winding-up of the business or affairs of Borrower; (k) the taking of any action
by Borrower to initiate any of the actions described in clauses (f) through
(j) of this paragraph; (l) the issuance or levy of any judgment, writ, warrant
of attachment or execution or similar process against all or any material part
of the property or assets of Borrower if such process is not released, vacated
or fully bonded within sixty (60) calendar days after its issue or levy; or
(m) any breach or default by Borrower under any loan agreement, promissory note,
or other instrument evidencing indebtedness payable to a third party. As used in
this Note, the term “Debtor Relief Law” means

2



--------------------------------------------------------------------------------



 



the Bankruptcy Code of the United States of America, as amended, or any other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law affecting
the rights of creditors generally.
     3. Remedies On Default. Upon the occurrence of an Event of Default, at
Lender’s option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of non-payment.
Lender also shall have all other rights, powers, and remedies available under
the Credit Agreement and any other Loan Document, or accorded by law or at
equity. All rights, powers, and remedies of Lender may be exercised at any time
by Lender and from time to time after the occurrence of an Event of Default. All
rights, powers, and remedies of Lender in connection with this Note and any
other Loan Document are cumulative and not exclusive and shall be in addition to
any other rights, powers, or remedies provided by law or equity.
     4. Miscellaneous.
          (a) Borrower and all guarantors and endorsers of this Note severally
waive (i) presentment, demand, protest, notice of dishonor, and all other
notices; (ii) any release or discharge arising from any extension of time,
discharge of a prior party, release of any or all of the security for this Note,
and (iii) any other cause of release or discharge other than actual payment in
full of all indebtedness evidenced by or arising under this Note.
          (b) No delay or omission of Lender to exercise any right, whether
before or after an Event of Default, shall impair any such right or shall be
construed to be a waiver of any right or default, and the acceptance of any
past-due amount at any time by the Lender shall not be deemed to be a waiver of
the right to require prompt payment when due of any other amounts then or
thereafter due and payable. The Lender shall not be deemed, by any act or
omission, to have waived any of Lender’s rights or remedies under this Note
unless such waiver is in writing and signed by Lender and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.
          (c) Lender may accept, indorse, present for payment, and negotiate
checks marked “payment in full” or with words of similar effect without waiving
Lender’s right to collect from Borrower the full amount owed by Borrower.

3



--------------------------------------------------------------------------------



 



          (d) Time is of the essence under this Note. Upon any Event of Default,
the Lender may exercise all rights and remedies provided for in this Note and by
law, including, but not limited to, the right to immediate payment in full of
this Note.
          (e) The rights and remedies of the Lender as provided in this Note, in
the Credit Agreement, and in the Security Agreement and in law or equity, shall
be cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.
          (f) It is expressly agreed that if this Note is referred to an
attorney or if suit is brought to collect this Note or any amount due under this
Note, or to enforce or protect any rights conferred upon Lender by this Note
then Borrower promises and agrees to pay on demand all costs, including without
limitation, reasonable attorneys’ fees, incurred by Lender in the enforcement of
Lender’s rights and remedies under this Note, and such other agreements.
          (g) The terms, covenants, and conditions contained in this Note shall
be binding upon the heirs, executors, administrators, successors, and assigns of
Borrower, and each of them, and shall inure to the benefit of the heirs,
executors, administrators, successors and assigns of Lender.
          (h) This Note shall be construed under and governed by the laws of the
State of California without regard to conflicts of law.
          (i) No provision of this Note shall be construed or so operate as to
require the Borrower to pay interest at a greater rate than the maximum allowed
by applicable state or federal law. Should any interest or other charges paid or
payable by the Borrower in connection with this Note or the Loan result in the
computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.

            BORROWER:   BIOTIME, INC.
 
       
 
  By    
 
       
 
  Title    
 
       
 
       
 
  By    
 
       
 
  Title    
 
       

4